                Case 7:19-cv-10860-PMH Document 13 Filed 04/14/20 Page 1 of 3




DAVID A. FORKNER
    (202) 434-5316
  dforkner@wc.com




                                             April 14, 2020

   VIA ECF

   The Hon. Kenneth M. Karas, U.S.D.J.
   The Hon. Charles L. Brieant Jr.
   Federal Building and United States Courthouse
   300 Quarropas St.
   White Plains, NY 10601-4150

              Re: Richardson v. Mars, Incorporated, Case 7:19-cv-10860-KMK

   Dear Judge Karas:

           We write on behalf of Mars, Incorporated (“Mars”) to request a pre-motion conference to
   file a motion to dismiss. Plaintiff alleges that, despite being labeled as being made with “vanilla
   reduced fat ice cream,’ “M&M’s® bars,” are made with “non-vanilla flavors.” Dkt. 1 ¶ 67. Plaintiff
   purports to bring claims for injunctive and monetary relief (1) under New York General Business
   Law “and Consumer Protection Statutes of Other States and Territories,”; (2) for negligent
   misrepresentation; (3) for breach of express warranty, Magnusson Moss warranty, and implied
   warranty of merchantability; (4) for fraud, and (6) for unjust enrichment. Id. ¶¶ 134-159. These
   claims are defective.

           Plaintiff sued the wrong company. We have informed Plaintiff’s counsel in writing that
   Mars is the wrong party. “M&M’s® bars” are distributed by Mars Wrigley Confectionary LLC
   (“Mars Wrigley”), as confirmed by the packaging depicted in paragraph 3 of the Complaint. See
   id. ¶ 3 (second photo); 21 C.F.R. § 101(a) (“The label of a food in packaged form shall specify
   conspicuously the name and place of business of the manufacturer, packer, or distributor.”); 2002
   Lawrence R. Buchalter AK Tr. v. Phila. Fin. Life Assurance Co., 96 F. Supp. 3d 182, 199 (S.D.N.Y.
   2015) (Courts disregard allegations that contradict documentary evidence). 1



   1 Plaintiff’s counsel has repurposed the same allegations in dozens of vanilla lawsuits, including
   claims against Mars Wrigley filed in the Eastern District of New York involving Dove Bars® and
   Dove Bar® Minis. See Garadi et al v. Mars Wrigley, 1:19-cv-03209-RJD-ST. Judge Raymond J.
   Dearie has invited Mars Wrigley file its motion to dismiss. See Minute Entry (Jan. 14, 2020).
          Case 7:19-cv-10860-PMH Document 13 Filed 04/14/20 Page 2 of 3



        Plaintiff’s claims are implausible and preempted. To be clear, the vanilla flavor added to
M&M’s® bars is certified vanilla extract, not “non-vanilla flavors.” See 21 C.F.R. § 169.175
(defining “vanilla extract”). Plaintiff nonetheless seize upon the ingredient list, which identifies
vanilla extract as “natural flavor.” Dkt. 1 ¶ 68. Plaintiff argues the use of the term “natural flavor”
means the vanilla flavoring is not “derived exclusively from vanilla.” Id. ¶¶ 68-70. 2

          Plaintiff’s arguments are implausible and contravene federal labeling regulations. Those
regulations not only define vanilla extract, but specify how to declare it in the ingredients list:
“Each of the ingredients used in the food shall be declared on the label as required by the
applicable sections 101 and 130 of this chapter.” 21 C.F.R. § 169.175(a)-(c). The referenced
sections, in turn, identify vanilla extract as a “natural flavor” and state that manufacturers “shall
declare the flavor in the statement of ingredients in the following way: . . . “natural flavor . . . may
be declared as “natural flavor.” 21 C.F.R. § 101.22(h)(1); 21 C.F.R. § 101.4(b)(1) (“[F]lavorings
. . . shall be declared according to the provisions of § 101.22.): 21 C.F.R. § 101.22(a)(3) (definition
of natural flavor); 21 C.F.R. § 182.10 (defining “vanilla” as a natural flavoring). That Mars
Wrigley complies with the controlling regulations for identifying vanilla extract cannot plausibly
suggest the absence of the ingredient. See Ashcroft v. Iqbal, 556 U.S. 662, (2009) (“[T]he
plausibility standard . . . asks for more than a sheer possibility that a defendant has acted
unlawfully.”). Additionally, any attempt to impose different label requirements on Mars
contravenes express pre-emption provisions for food labeling. See Casey v. Odwalla, Inc., 338 F.
Supp. 3d 284, 296 (S.D.N.Y. 2018) (“[I]f a product’s packaging does not run afoul of federal law
governing food labeling, no state law claim for consumer deception will lie.”).

        The negligent misrepresentation claims fail. First, plaintiff has not pleaded “the defendant
owed plaintiff a duty of care due to a special relationship.” Nelson v. MillerCoors, LLP, 246 F.
Supp. 3d 666, 679 (E.D.N.Y. 2017); Bautista v. CytoSport, Inc., 223 F. Supp. 3d 182, 193
(S.D.N.Y. 2016). Plaintiff conclusory alleges that Mars owed plaintiff a duty “based on
defendant’s position as a trusted entity which has held itself out as having special knowledge in
the production, service and/or sale of the product type.” Dkt. 1 ¶ 142. But “if this alone were
sufficient, a special relationship would necessarily always exist for purposes of misbranded food
claims, which is not the case.” Stoltz v. Fage Dairy Processing Indus., S.A., 2015 WL 5579872, at
*25 (E.D.N.Y. Sept. 22, 2015); Tyman v. Pfizer, 2017 WL 6988936, at *15 (S.D.N.Y. Dec. 27,
2017); Kimmell v. Schaefer, 89 N.Y.2d 257, 265, 675 N.E.2d 450, 454, 652 N.Y.S.2d 715 (1996).
Second, the economic loss doctrine precludes plaintiff’s claim. See, e.g., Elkind v. Revlon
Consumer Prods., Inc., 2015 WL 2344134, at *12 (E.D.N.Y. May 14, 2015); Gordon v. Hain
Celestial Group, Inc., 2017 WL 213815, at *1 (S.D.N.Y. Jan. 18, 2017); Weisblum v. Prophase
Labs, Inc., 88 F. Supp. 3d 283, 297 (S.D.N.Y. 2015)

        The express and implied warranty claims fail. First, Plaintiff failed to provide the requisite
pre-suit notice under New York law. See Colella v. Atkins Nutritionals, Inc., 348 F. Supp. 3d 120,
143 (E.D.N.Y. 2018); In re Frito-Lay N. Am., Inc. v. All Natural Litig., 2013 WL 4647512, at *27
(E.D.N.Y. Aug. 29, 2013) (same). Second Plaintiff does not alleged M&M’s® bars are not “fit for

2Plaintiff alleges that product testing “would reveal or reveals the presence of non-vanilla flavors.”
Dkt. 1 ¶ 77. Plaintiff does not claim testing actually has been performed, and pure speculation
about what testing may show is insufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).
          Case 7:19-cv-10860-PMH Document 13 Filed 04/14/20 Page 3 of 3



human consumption,” as required for a breach of implied warranty claim. See Silva v. Smucker
Natural Foods, Inc., 2015 WL 5360022, at *11 (E.D.N.Y. Sept. 14, 2015); Donahue v. Ferolito,
Vultaggio & Sons, 786 N.Y.S.2d 153, 155 (1st Dep’t 2004); Hohn v. S. Shore Serv., Inc., 529
N.Y.S.2d 129, 130 (2d Dep’t. 1988); see also Birdsong v. Apple, Inc., 590 F.3d 955, 958 (9th Cir.
2009). Third, plaintiff does not allege the requisite privity. See Landtek Group, Inc. v. N. Am.
Specialty Flooring, Inc., 2016 WL 11264722, at *35 (E.D.N.Y. 2016) (“The requirement that
privity be established is equally applicable to claims based upon express and implied warranty
theories.”) (citations omitted); Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir.
2008) (implied warranty claims require vertical privity).

        The common-law fraud claims fail. First, Plaintiff has not alleged facts that “give rise to
a strong inference of fraudulent intent,” let alone anything beyond pure speculation. See Davis v.
Yeroushalmi, 985 F. Supp. 2d 349, 359 (E.D.N.Y. 2013) (A false statement “is not sufficient to
establish fraudulent intent, nor is a defendant’s ‘generalized motive to satisfy consumers’ desires
[or] increase sales and profits.’”); In re Lyman Good Dietary Supplements Litig., 17 cv 8047
(VEC), 2018 WL 3733949, at *4 (S.D.N.Y. Aug. 6, 2018) (allegations relate only to generalized
motives to earn profits and, therefore, are insufficient to state a claim for fraud). Second, plaintiff
has not pleaded fraud with particularity.

        The unjust enrichment claims fail. First, “claims for unjust enrichment will not survive a
motion to dismiss where plaintiff fails to explain how the unjust enrichment claim is not merely
duplicative of other causes of action.” Nelson v. MillersCoors, LLC, 246 F. Supp. 3d 666, 679
(E.D.N.Y. 2017); Silva v. Smucker Nat. Foods, Inc., 2015 WL 5360022, at *12 (E.D.N.Y. Sept.
14, 2015); Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012). Second, unjust enrichment
is “unavailable where an adequate remedy at law exists.” Fed. Treasury Enter. Sojuzplodoimport
v. Spirits Int'l N.V., 400 Fed. Appx. 611, 613 (2d Cir. 2010); Goodrich & Pennington Mortgage
Fund, Inc. v. Chase Home Fin., LLC, 2008 WL 11338041, at *4 (S.D. Cal. Apr. 22, 2008)

        Plaintiff lacks standing to seek injunctive relief. Plaintiff cannot seek a preliminary or
permanent injunction requiring Mars Wrigley to modify the packaging or label of M&M’s® bars.
Plaintiff fails to allege a likelihood that they will be injured in the future. Rather, Plaintiff admits
that (1) plaintiff would only “consider purchasing the Product again if there were assurances that
[M&M’s® bars] representations were no longer misleading.” Dkt. 1 ¶ 125; and (2) Plaintiff is now
aware of the alleged misrepresentations and would not purchase the products. Plaintiff thus fails
to demonstrate a likelihood of continuing or future injury, which is necessary to confer standing
to sue for injunctive relief. See Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016);
Holve v. McCormick & Co., Inc., 334 F. Supp. 3d 535, 553 (W.D.N.Y. 2018); Atik v. Welch Foods,
Inc., No. 15-cv-5405, 2016 WL 5678474-MKB-VMS, at *6 (E.D.N.Y. Sept. 30, 2016) (same).

       We appreciate Your Honor’s attention to these matters, and remain available should this
Court require any additional information regarding this request.

                                                       Respectfully submitted,

                                                       /s/ David A. Forkner

cc: All counsel of record via ECF                      David A. Forkner
